Fourth Court of Appeals
                               San Antonio, Texas
                                   JUDGMENT
                                 No. 04-18-00225-CV

                                Robert Ray ROBERTS,
                                       Appellant

                                          v.

                               NEW COMFORT HOMES,
                                     Appellee

                From the County Court at Law No. 4, Bexar County, Texas
                            Trial Court No. 2018CV01797
                      Honorable Sarah E. Garrahan, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. Costs of appeal are taxed against appellant.

      SIGNED August 1, 2018.


                                           _________________________________
                                           Karen Angelini, Justice